The following is an examiner’s statement of reasons for allowance: the examiner agrees with Applicant’s argument that Shiozaki et al. (of record), Maugars (of record), and Won et al. (of record) do not disclose “pre-charging that is performed after the power reception unit is detected”. The examiner agrees with Applicant’s argument that of the above three references, Shiozaki et al. is the only one that could be considered disclosing “pre-charging” in the form of the “temporary transmission of power” (step S2 of Fig.16). However, this step is utilized for detecting the reception unit, thus cannot reasonably be considered as occurring “after the power reception unit is detected”. Based on the prior art of record, it is the opinion of the examiner that one of ordinary skill in the art would have had no reason to modify Shiozaki et al. to result in pre-charging after the power reception unit is detected. Finally, it is noted that the terminal disclaimer filed 26 October 2021 has overcome the double patenting rejections presented in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849